Citation Nr: 1426327	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2008 rating decision of the VA Regional Office (RO) in St. St Petersburg, Florida that denied entitlement to a total disability evaluation based on individual unemployability.

The Veteran was afforded a Travel Board hearing in November 2010 before a Veterans Law Judge who subsequently retired from the Board.  The transcript is of record.  The appellant did not respond to the Board's March 2013 letter asking if he desired a hearing before another Veterans Law Judge pursuant to 38 U.S.C.A. § 7197(c) (West 2002); 38 C.F.R. § 20.707  (2013).  The Board will thus consider the testimony and any evidence presented at the November 2010 proceeding. 

The case was remanded for further development by Board decisions in February 2011, May 2013 and January 2014. 

This appeal was processed using Virtual VA/Veterans Benefits Management System (VBMS) paperless claims processing.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran completed high school and two years of college.  He has occupational experience as corrections officer and security guard.

2.  Service connection is in effect for chronic focal and segmental glomerulosclerosis with proteinuria, anemia and renal osteodystrophy associated with hypertension, rated 80 percent disabling, coronary artery disease associated with hypertension, rated 60 percent disabling, hypertension, rated 20 percent disabling and erectile dysfunction associated with hypertension, rated noncompensably disabling.  A combined disability rating of 90 percent is in effect for service-connected disability.  He also received special monthly compensation for the loss of use of a creative organ. 

3.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due to service-connected disability are met. 38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the Board's favorable decision as to the only claim on appeal, further assistance is unnecessary to aid the appellant in substantiating the appeal. 


Pertinent Law and Regulations 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that if there is only one such disability,  this disability shall be ratable as 60 percent or more, and that if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 38 C.F.R. § 4.16(b); see also 38 C.F.R. §§ 3.340, 3.341. 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is, in itself, a recognition that the impairment makes it difficult to obtain and keep employment.  Therefore, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose v. Brown, supra.

Factual Background and Legal Analysis.

Service connection is in effect for chronic focal and segmental glomerulosclerosis with proteinuria, anemia and renal osteodystrophy associated with hypertension, rated 80 percent disabling, coronary artery disease associated with hypertension, rated 60 percent disabling, hypertension, rated 20 percent disabling and erectile dysfunction associated with hypertension, rated noncompensably disabling.  A combined disability rating of 90 percent is in effect for service-connected disability.

A claim for a total rating based on unemployability due to service-connected disability was received in July 2007.  In his application for increased compensation based on unemployability, the Veteran indicated that he had completed high school and two years of college.  He reported occupational experience as a corrections officer, related that he last worked full time in September 2001 and had become too disabled for work that same month.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pursuant to the Board's January 2014 remand, the Veteran was afforded comprehensive VA examination in April 2014.  The examiner noted that the electronic record and current VA treatment records were reviewed.  It was reported that the appellant had previously worked as a security guard.

On examination and review, the appellant's various service-connected disorders were evaluated in terms of their functional limitations.  It was reported that erectile dysfunction would not result in functional impairment for employment.  The examiner stated that hypertension was under control and at goal and would not interfere with ability to work, although an excessively strenuous job would potentially have an adverse effect on the blood pressure. 

The examiner stated that coronary artery disease was manifested by a METS assessment of level 3-5 which meant that the Veteran could engage in light yard work or brisk walking, but that anything above this level of exertion was limited by shortness of breath and fatigue.  

The examiner related that per biopsy performed in 2011, the Veteran had been found to have chronic renal failure and was rapidly progressing to the need for regular kidney dialysis as indicated by a April 2014 nephrology clinic entry indicating he needed to start getting ready for dialysis.  Reference was made to a 2014 VA examination report wherein it was noted that the Veteran had progressively worsening kidney disease for which he would soon be starting dialysis.  Symptoms included easy fatigue.  It was reported that the Veteran was followed for renal osteodystrophy that caused fatigue and lethargy that contributed to functional impairment in terms of employment.  The Veteran was noted to have anemia related to chronic disease with the most recent hemoglobin level in the anemic range of 10.5.  It was reported that would also cause fatigue and potential dyspnea on exertion and prevent employment in any job requiring excess exertion such as lifting boxes or prolonged walking.  

In summarizing the Veteran's functional impairment and limitations, the examiner stated that the appellant had dyspnea on exertion related to anemia, chronic renal failure and coronary artery disease, and fatigue caused by chronic renal failure, anemia and heart disease.  It was reported that he was able to walk unassisted but could not perform a job with excessive exertion that included lifting, bending, walking.  The examiner stated that Veteran was potentially employable but only in a sedentary-type job such as desk clerk with no excessive walking, lifting or bending or climbing ladders.  It was added that when dialysis began, he would need to be able to leave his employment and spend several hours a day several days each week due to chronic renal failure.  

In this case, the Veteran has a combined disability rating of 90 percent for service-connected disability.  He thus exceeds the threshold criteria for assigning individual unemployability, as he has at least one disability that is rated 60 percent or more, and another disorder which brings the combined rating to at least 70 percent or more under 38 C.F.R. § 4.16(a).  Nevertheless, the primary question for consideration in this instance is whether the service-connected disabilities are sufficient in and of themselves to render the average person or the Veteran personally unable to secure or follow substantially gainful employment.  After careful review of the evidence of record and the contentions advanced by the appellant, the Board finds that the service-connected disabilities in the aggregate preclude securing or following some type of substantially gainful employment.

The record reflects that VA examiners have suggested that the appellant might be capable of some type of sedentary employment such as desk work, with restrictions on physical activities that include excessive exertion, walking, lifting, bending, and climbing, etc.  However, other symptoms associated with service-connected disabilities include multifactorial dyspnea, fatigue and lethargy that further restrict his ability to obtain and maintain substantially gainful work, as distinguished from marginal employment.  Additionally, the evidence demonstrates that the Veteran has severe renal failure to the extent that he must go on dialysis several days a week, and should a suitable transplant organ not be found, for the rest of his life.  The functional limitations associated with this type of treatment appear to be so restrictive so as to find that the Veteran is precluded by his service-connected disabilities, particularly kidney disease, from obtaining and maintaining any form of substantially gainful employment.  Under the circumstances, the Board concludes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  The benefit of the doubt is thus resolved in favor of the appellant by finding that a total rating based on unemployability due to service-connected disability is reasonably warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A total rating based on unemployability due to service-connected disability is granted subject to controlling regulations governing the payment of monetary awards.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


